In a probate proceeding, the objectant appeals from a decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated November, 19, 1985, which, inter alia, set aside a jury verdict that the testatrix was not of sound mind when she executed the will, and admitted the will to probate.
Ordered that the decree is affirmed, with costs payable by appellant personally.
The jury’s determination that the testatrix did not possess testamentary capacity at the time she executed the will is unsupported by the record and was thus properly set aside (see, Matter of Hedges, 100 AD2d 586). At trial, the two *540subscribing witnesses, as well as the attorney who drafted the will, testified that the testatrix was of sound mind, which testimony was unrebutted (see, Matter of Kumstar, 66 NY2d 691; Matter of Hedges, supra). Mollen, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.